IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1412
                               Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARTHUR BARBINE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Marlita A. Greve,

Judge.



      The defendant challenges his sentences. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Arthur Barbine was convicted of three counts of credit card fraud, as a

habitual offender; four counts of credit card fraud, as an aggravated

misdemeanor; and one count of theft in the fourth degree, as a serious

misdemeanor. The district court ordered the habitual offender enhancements be

served consecutive to each other for a total term of incarceration not to exceed

forty-five years. Barbine challenges his sentences.

       “[T]he decision of the district court to impose a particular sentence within

the statutory limits is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate

matters.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). An abuse of

discretion occurs if “the decision was exercised on grounds or for reasons that

were clearly untenable or unreasonable.” Id.

       Barbine first contends the district court failed to state adequate reasons for

the imposition of consecutive sentences. In imposing sentence, “[t]he court shall

state on the record its reason for selecting the particular sentence.” Iowa R.

Crim. P. 2.23(3)(d). The reason stated does not need to be detailed, but “at least

a cursory explanation must be provided to allow appellate review of the trial

court's discretionary action.” State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000).

“The trial court generally has discretion to impose concurrent or consecutive

sentences for convictions on separate counts.” State v. Delaney, 526 N.W.2d

170, 178 (Iowa Ct. App. 1994). “Consequently, the duty of a sentencing court to

provide an explanation for a sentence includes the reasons for imposing

consecutive sentences.” Id. “[W]e look to all parts of the record to find the
                                        3

supporting reasons.” Id. The statement of reason or reasons must be sufficiently

clear to provide notice to the defendant of the reason or reasons for the

imposition of consecutive sentences and to allow for appellate review of the

sentencing decision. See State v. Hill, ___ N.W.2d ___, ___, 2016 WL 1612950,

at *3 (Iowa 2016).    The statement of reason or reasons is insufficient if the

defendant is merely sentenced pursuant to an “overall sentencing plan” that does

not satisfy both of the aforementioned criteria. See Id. at *5 (overruling State v.

Hennings, 791 N.W.2d 828 (Iowa 2010) to the extent Hennings held the

articulation of an “overall sentencing plan” was a substitute for the required

statement of reasons for the imposition of consecutive sentences); State v. Bell,

No. 13–0902, 2014 WL 2342461, at *2 (Iowa Ct. App. May 29, 2014) (McDonald,

J., dissenting) (arguing an independent statement of reasons was required but

reconciling Hennings with the Rules of Criminal Procedure and prior cases);

State v. Gasaway, No. 13–0458, 2014 WL 251906, at *3 (Iowa Ct. App. Jan. 23,

2014) (distinguishing Hennings); State v. Scott, No. 12–1531, 2013 WL 2146226,

at *3 (Iowa Ct. App. May 15, 2013) (Danilson, J., concurring specially)

(concluding Hennings is inconsistent with the Iowa Rules of Criminal Procedure

and prior cases).     In this case, the district court provided an extensive

explanation of the reasons for the imposition of the defendant’s sentences.

Barbine’s argument is without merit.

      Barbine next contends the district court “abused its discretion by

improperly punishing the defendant for being mentally ill and drug addicted.”

There is nothing in the record to support the defendant’s argument that the

district court “punished” him for the cited reasons.       We thus interpret the
                                          4


defendant’s argument to mean the district court did not place enough weight on

these mitigating factors. In exercising its sentencing discretion, “the district court

is to weigh all pertinent matters in determining a proper sentence, including the

nature of the offense, the attending circumstances, the defendant's age,

character, and propensities or chances for reform.”         State v. Johnson, 513

N.W.2d 717, 719 (Iowa 1994). Although “[a] sentencing court has a duty to

consider all the circumstances of a particular case,” it is not “required to

specifically acknowledge each claim of mitigation urged by a defendant.” State v.

Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).          “Furthermore, the failure to

acknowledge a particular sentencing circumstance does not necessarily mean it

was not considered.” Id.       Here, the district court stated it considered the

defendant’s age, criminal history, social background, employment status, mental

health, and substance abuse history. The district court considered proper factors

and did not consider any improper sentencing considerations. While the district

court may have not placed as much weight on the mitigating factors as the

defendant wished, we cannot conclude the district court abused its discretion.

       The sentences are affirmed without further opinion.         See Iowa Ct. R.

21.26(1)(a), (c), (e).

       AFFIRMED.